    Case 1:20-cv-00082-JRH-BKE Document 18 Filed 09/07/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


DANIEL BOOS,

              Petitioner,

       V.                                                CV 120-082


JERMAINE WHITE, Warden,

              Respondent.


                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation,(doc. no. 13), to which objections have been filed,

(doc. no. 17). Petitioner does not offer any new evidence or argument that warrants

deviating from the recommendation to reject all of Petitioner's ineffective assistance of

counsel claims and deny the petition in its entirety.      Rather Petitioner re-hashes the

arguments raised in his petition and briefing, without acknowledging the double deference

owed by the federal court to the state court's decision on the ineffective assistance claims.

fSee doc. no. 13, pp. 15-16 (citing Harrington v. Richter. 562 U.S. 86, 105 (2011) and

Yarborough v. Gentrv. 540 U.S. 1,4(2003)).)

       As the Magistrate Judge thoroughly explained:

      ..."[Cjounsel is strongly presumed to have rendered adequate assistance and
      made all significant decisions in the exercise of reasonable professional
      judgment ... . [FJederal courts are to afford both the state court and the
      defense attorney the benefit of the doubt." Woods v. Etherton. 578 U.S.-, 136
    Case 1:20-cv-00082-JRH-BKE Document 18 Filed 09/07/21 Page 2 of 3




       S. Ct. 1149, 1151 (U.S. 2016){per curiam)(internal quotations and citations
       omitted).

              To summarize, for Petitioner to obtain federal habeas relief, "[t]he state
       court decision must be so lacking in justification that there was an error well
       understood and comprehended in existing law beyond any possibility for
       fairminded disagreement." Id That is, if fairminded jurists could reach
       differing conclusions, this Court owes deference to the state court decision,
       and federal relief is not available. Shinn v. Kaver. 592 U.S.-, 141 S. Ct. 517,
       525 (2020){per curiam)("Perhaps some jurists would share those views [of a
       federal appeals court weighing evidence to reverse state court rejection of a
       Strickland claim], but that is not the relevant standard. The question is
       whether a fairminded jurist could take a different view. And the answer is
       yes."). Put another way, "the question becomes whether there is any
       reasonable argument that counsel satisfied Strickland's deferential standard.
       Raulerson v. Warden. 928 F.3d 987, 997 (11th Cir. 2019)(citation omitted),
       cert, denied, 140 S. Ct. 2568(U.S. Mar. 30,2020).

(Id at 16.)

       Petitioner strenuously argues his interpretation of the record and the alleged errors

made by counsel is correct, and the state court decision considered by the Magistrate Judge

in his analysis is incorrect. However, Petitioner's arguments made in hindsight, and without

any consideration of whether fairminded jurists could reach differing conclusions, are

insufficient to overcome the high burden in place for individuals seeking federal habeas

corpus relief under the two-pronged test of Strickland v. Washington. 466 U.S. 668 (1984).

The Magistrate Judge thoroughly addressed Petitioner's claims, citing the applicable record

evidence and explaining the relevant case law supporting the legal analysis that Petitioner is

not entitled to the relief he seeks. Accordingly, the Court OVERRULES all objections,

ADOPTS the Report and Recommendation of the Magistrate Judge, and DENIES the

instant petition, brought pursuant to 28 U.S.C. § 2254.

       Further, a prisoner seeking relief under § 2254 must obtain a certificate of

appealability ("CCA") before appealing the denial of his application for a writ of habeas

                                              2
    Case 1:20-cv-00082-JRH-BKE Document 18 Filed 09/07/21 Page 3 of 3




corpus. This Court "must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant."       Rule 11(a) to the Rules Governing Section 2254

Proceedings. This Court should grant a COA only if the prisoner makes a "substantial

showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). For the reasons set

forth in the Report and Recommendation, and in consideration of the standards enunciated in

Slack V. McDaniel. 529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite

showing. Accordingly, the Court DENIES a COA in this case.' Moreover, because there

are no non-frivolous issues to raise on appeal, an appeal would not be taken in good faith,

and Petitioner is not entitled to appeal informa pauperis. S^ 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action and DIRECTS the Clerk to

enter final judgment in favor of Respondent.

       SO ORDERED this "7^ day of September,2021, at Augusta, Georgia.



                                                          [ALLf CHIEF JUDGE
                                            UNITE^TATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF GEORGIA




        '"If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2254 Proceedings.
